DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with   on  Mr. Chien-hung Yu on 6/9/2022.
The application has been amended as follows: 
In claim 1,
		Line 13, change “layer;” to – layer, wherein the second barrier layer covers a top surface 	of the first barrier layer and is connected to the first barrier layer to constitute a barrier 	structure; --
		Line 16,	after “the via,” insert – wherein the barrier structure completely covers a 	sidewall and a portion of a bottom surface of the conductive feature, the sidewall of the via, a 	portion of a bottom surface of the first dielectric layer, --
In claim 8,
		Line 14, after “second barrier layer” insert – covers a top surface of the first barrier layer 	and --
In claim 15,
		Between lines 6 and 7, insert – forming a lower barrier layer covering a sidewall of the 	via, a second portion of the top surface of the first conductive feature, and a top surface of the 	first dielectric layer; --
		Line 7, after “a second dielectric layer” insert – on the lower barrier layer --
		 Line 11, change “layer;” to – layer, the upper barrier layer covers a top surface of the 	lower barrier layer and is connected to the lower barrier layer to constitute a barrier structure; -	-
		Line 13, after “the trench,” insert – wherein the barrier structure covers a sidewall and a 	portion of a bottom surface of the second conductive feature, the sidewall of the via, a portion 	of a top surface of the first conductive feature and the top surface of the first dielectric layer, --
In claim 16,
		Line 3, change “a top surface” to – the top surface –
		Line 4, change “a second portion” to – the portion –
		Line 5, change “a sidewall” to – the sidewall –
		Line 11, change “a lower barrier layer” to – the lower barrier layer –  
Cancel claim 22
Add new claim 23 as followed:
	23.	 The method of claim 15, wherein the barrier structure is a continuous structure and has the same material comprising Ti, TiN, Ta, TaN, or a combination thereof.

Allowable Subject Matter
Claims 1-6, 8-19, 21, 23 are allowed.
The following is an examiner’s statement of reasons for allowance:
►	Recorded Prior Art fails to disclose or suggest combination steps of forming an interconnect structure as characteristics recited in based claim 1 comprising forming a second barrier layer on the second dielectric layer, wherein the second barrier layer covers a top surface of the first barrier layer and is connected to the first barrier layer to constitute a barrier structure;  removing the blocking layer to expose the top surface of the via; and forming a conductive feature in the opening, wherein the conductive feature is in contact with the top surface of the via, wherein the barrier structure completely covers a sidewall and a portion of a bottom surface of the conductive feature, the sidewall of the via, a portion of a bottom surface of the first dielectric layer.
►	Recorded Prior Art fails to disclose or suggest combination steps of forming an interconnect structure as characteristics recited in based claim 8 comprising forming a second barrier layer on the third dielectric layer, wherein the second barrier layer covers a top surface of the first barrier layer and is connected to the first barrier layer to constitute a barrier structure; and forming a second conductive feature in the opening, wherein the via is disposed between and in direct contact with the first and second conductive features, wherein the barrier structure completely covers a sidewall and a portion of a bottom surface of the second conductive feature, the sidewall of the via, a portion of a top surface of the first conductive feature, and the top surface of the first dielectric layer.
►	Recorded Prior Art fails to disclose or suggest combination steps of forming an interconnect structure as characteristics recited in based claim 15 comprising forming an upper barrier layer on a region out of the blocking layer, the upper barrier layer covers a top surface of the lower barrier layer and is connected to the lower barrier layer to constitute a barrier structure; removing the blocking layer to expose the top surface of the via; and
forming a second conductive feature in the trench, wherein the barrier structure covers a sidewall and a portion of a bottom surface of the second conductive feature, the sidewall of the via, a portion of a top surface of the first conductive feature and the top surface of the first dielectric layer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANHHA S PHAM/Primary Examiner, Art Unit 2819